Citation Nr: 0026162	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1969 to January 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1995 and later RO rating decisions that increased 
the evaluation for PTSD from 10 to 50 percent, effective from 
March 1994.


FINDING OF FACT

The PTSD is manifested primarily by periods of sweats, 
occasional hallucinations, depression, anxiety attacks, 
violent behavior, nightmares of experiences in Vietnam, 
intrusive thoughts, difficulty with concentration, difficulty 
sleeping, and problems with memory that produce serious 
social impairment and total occupational impairment; the PTSD 
symptoms render the veteran demonstrably unable to obtain or 
retain gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9411, effective prior to November 7, 1996, and 4.130, 
effective as of November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1969 to January 
1971.

VA medical records show that the veteran has been 
continuously treated and evaluated for psychiatric problems 
since the late 1980's until 2000.  The more salient medical 
reports with regard to his claim for an increased evaluation 
for PTSD are discussed in the following paragraphs.

A January 1988 RO rating decision granted service connection 
for PTSD and assigned a 10 percent evaluation for this 
disorder, effective from March 1987.  The 10 percent rating 
was increased to 100 percent, effective from May 1987, and 
then reduced to 10 percent, effective from July 1987; the 
10 percent rating was increased to 100 percent, effective 
from December 1990, and then reduced to 10 percent, effective 
from February 1991; the 10 percent rating was increased to 
100 percent, effective from April 1993, and then reduced to 
10 percent, effective from June 1993.  The 100 percent 
ratings for this disorder were assigned under the provisions 
of 38 C.F.R. § 4.29 (1999) based on VA hospitalizations for 
treatment of PTSD for periods in excess of 21 days.  Since 
June 1993, the PTSD was rated 10 percent until a November 
1998 RO rating decision increased the rating to 50 percent, 
effective from March 1994.

A summary of the veteran's VA hospitalization from February 
to March 1994 shows he was admitted because he had been 
drinking one pint to one quart of vodka per day for about one 
week.  It was noted that he had a long history of alcohol 
abuse.  He was somewhat disheveled and slept most of the 
time.  His affect was flat and depressed.  He was oriented to 
person, place, and time.  Recall and recollection were 
intact.  The Axis I diagnoses were PTSD with depression, and 
alcohol abuse.  The Axis V assessment (GAF score) was 60.

VA medical reports show that the veteran was treated for 
bipolar disorder in 1994.  In November 1994, he underwent a 
VA psychiatric examination.  It was noted that he got married 
for the first time in 1967 and that he was divorced in 1970.  
He remarried in 1975 and the marriage ended in 1980.  He got 
married for a third time in 1986 and the marriage ended in 
separation in 1988.  He attributed his marital problems to 
alcohol, drugs, and PTSD symptoms.  He reported interrupted 
sleep, and that he hardly slept 2-3 hours without 
interruptions.  He reported constant nightmares, flashbacks, 
and night sweats.  He got flashbacks of experiences in 
Vietnam.  He got intrusive thoughts during the day.  He could 
not concentrate.  His socialization was poor, and loud noises 
bothered him.  It was noted that he had decompensated at a 
mall and that police brought him to the VA hospital.  Memory 
was adequate.  He had been previously diagnosed as bipolar 
disorder and treated with lithium.  The Axis I diagnoses were 
PTSD, chronic, delayed; and bipolar disorder in partial 
remission.

The veteran underwent VA psychiatric examination in March 
1997.  He gave a history of a heart attack in August 1996.  
He reported treatment for PTSD with Diazepam and Sertraline.  
He was oriented, relevant, and coherent.  He reported that he 
hardly had more than 2 or 3 hours of sleep without 
interruption.  He reported constant nightmares, flashbacks, 
and sweats.  He claimed poor appetite.  He reported intrusive 
thoughts during the day.  He could not concentrate or finish 
a job.  He did not socialize, and reported one or 2 friends 
at the most.  He stated that loud noises bothered him and 
that he had difficulty getting into any relationship with a 
woman.  He reported difficulty remembering.  He reported 
being arrested twice and escorted by the police after 
decompensating at a mall.  He reported that he could not 
remember anything about those incidents.  Memory was 
adequate.  The Axis I diagnoses were PTSD, chronic, delayed; 
and bipolar disorder in partial remission.

A VA hospital summary shows that the veteran was admitted in 
December 1997 for treatment of alcohol abuse and depression.  
He reported having problems at his job because his boss fled, 
leaving the gas station where he worked for 3 years.  He 
reported that he supervised the gas station and of being 
harassed by creditors of his boss, and that he did not know 
how to deal with these people.  He was living in a trailer 
with his 13-year old son.  Two days earlier, he came to the 
hospital emergency room seeking admission because he had been 
drinking excessively.  He was extremely depressed and not 
sleeping well, and had gotten into a bar fight and an 
automobile accident.  His mood was depressed.  His affect was 
appropriate.  Concentration was impaired due to withdrawal 
symptoms.  Memory was good.  Information and intellect were 
fair.  He could not do abstract thinking.  The Axis I 
diagnoses were PTSD by history; and depression secondary to 
alcohol abuse and dependence.  The GAF score was 40 at 
admission, and 60 at discharge.

The veteran underwent a VA psychiatric examination in March 
1998.  He gave a history of a second heart attack in 1997 and 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  He was oriented, relevant, 
and coherent.  He reported nightmares, flashbacks, and night 
sweats.  He reported constant poor appetite and intrusive 
thoughts.  He could not concentrate or finish a job.  He 
denied any delusions or hallucinations, but admitted 
decompensating when not having contact with reality.  Memory 
was adequate.  The Axis I diagnoses were PTSD, chronic, 
delayed; and bipolar disorder in partial remission.  The GAF 
score was around 40 to 50.  The examiner noted that the 
veteran had considerable difficulty with reality testing and 
that he had decompensated a few times where he could not 
recall where he was or what was happening.  He avoided 
friends and was depressed.  It was noted that he had not been 
able to work since 1969.


A summary of VA hospitalization from April to May 1998 
reveals that the veteran was hospitalized for psychiatric 
treatment.  A history of PTSD with fear of the woods, open 
spaces, and big crowds was noted.  It was noted that the 
veteran reported occasional shakes and sweating.  The Axis I 
diagnoses were alcohol dependence; PTSD by history in full 
remission; dysthymia (provisional), rule out substance 
induced ethyl alcohol mood disorder.  The GAF score at 
admission was 30 to 35, and approximately 45 to 50 at 
discharge.


A summary of the veteran's VA domiciliary stay from December 
1999 to January 2000 notes a history of multiple jobs 
throughout his lifetime and that his last job was selling 
cigarettes at a gas station until the place closed down 2 
years ago.  It was noted that he was living on an Indian 
reservation and separated from his 3rd wife.  He denied 
auditory hallucinations, but reported bad dreams and 
intrusive thoughts of combat during an interview while he was 
in a hospital bed.  He denied suicidal or homicidal ideation.  
The Axis I diagnoses were continuous alcohol dependence; 
PTSD, chronic; cannabis abuse, intermittent; and nicotine 
dependence, continuous.  The GAF was 45 on admission, and 50 
at discharge.  The veteran was seen in January 2000 during 
this hospital stay and reported experiencing serious 
depression, serious anxiety or tension, hallucinations, 
trouble understanding, trouble concentrating, difficulty 
remembering, and trouble controlling a violent temper.  

A VA report of his treatment in January 2000 following his 
hospital stay from December 1999 to January 2000 shows that 
he was not sleeping well and having anxiety attacks several 
times a day.  He reported being confused.  The diagnoses were 
bipolar disorder, PTSD, and history of alcohol abuse.

VA medical reports show that the veteran received outpatient 
therapy and was hospitalized on various other occasions in 
the 1990's for psychiatric problems, variously classified.


B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board recognizes 
that the report of the veteran's VA psychiatric examination 
in March 1998 indicates that the veteran is receiving SSA 
disability benefits and that VA has the duty to assist the 
veteran in obtaining the reports of the SSA decision awarding 
those benefits and related medical records because these 
document are relevant to his claim for an increased 
evaluation for PTSD.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  However, the Board finds that there is no need to 
obtain these documents because the requested benefit has been 
granted to the veteran.  Under the circumstances, the Board 
finds that no further assistance to the veteran is required 
to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

A review of the overall medical evidence shows that the 
veteran has received continuous psychiatric treatment since 
the late 1980's.  While his psychiatric disorder has been 
variously classified, including bipolar disorder, alcohol 
abuse, and PTSD, this evidence indicates that his psychiatric 
treatment has been primarily for alcohol abuse and PTSD.  
Since the medical evidence generally does not delineate the 
symptoms specifically attributable to each condition, the 
Board will consider all of the veteran's psychiatric 
manifestations in the evaluation of the PTSD.  38 C.F.R. 
§ 4.14 (1999).

The evidence indicates that the veteran's PTSD symptoms are 
manifested primarily by difficulty sleeping, depression, 
anxiety attacks, violent behavior, nightmares of experiences 
in Vietnam, sweats, intrusive thoughts, difficulty with 
concentration, and problems with memory.  The evidence 
indicates that the veteran has problems with social 
relationships and that he has not had any significant 
employment for many years, currently receiving SSA disability 
benefits.

The medical evidence shows that the veteran's GAF scores have 
ranged from 30 to 60 since 1994.  A GAF of 30 is indicative 
of behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or inability to function in almost all areas.  A 
GAF of 50, as noted on the VA report of the veteran's recent 
psychiatric evaluation during a period of hospitalization 
from December 1999 to January 2000, is indicative of serious 
impairment in social, occupational, or school functioning.  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Third or Fourth Edition (DSM III 
or DSM IV) that is to be used in the evaluation of the 
veteran's PTSD.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court), 
defines GAF and cites to the DSM-IV in Richard v. Brown, 9 
Vet. App. 93, 97 (1997).  

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court 
upheld the VA Secretary's interpretation that the criteria 
for a 100 percent rating "are each independent bases for 
granting a 100% rating."  After consideration of all the 
evidence, the Board finds that the veteran's PTSD symptoms 
produce serious social impairment and total occupational 
impairment.  The PTSD symptoms render the veteran 
demonstrably unable to obtain or retain gainful employment 
and support the assignment of a 100 percent rating for this 
disorder under the provisions of diagnostic code 9411, 
effective prior to and as of November 7, 1996.



ORDER

A 100 percent rating for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


